DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-11, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose the following:
A radar configured to sense a gesture immediately adjacent an outer periphery of the closure panel and to output data corresponding to the gesture to command operation of the closure panel and a radar shield portion operably attached to a housing wherein the radar shield portion prevents the passage of the entirety of the radar beam there through to provide the shape of the detection zone immediately adjacent the outer periphery of the closure panel (claim 1), wherein the radar shield portion has a metal insert (claim 1).
  A radar configured to sense at least one of an object and motion adjacent the closure panel and a radar shield portion operably attached to a housing wherein said radar shield portion has a metal insert (claim 6).  
A radar configured to detect at least one of an object and motion about at least on side of the vehicle and a radar shield portion operably attached to a housing wherein the housing is positioned on an undercarriage of the vehicle and wherein the radar shield portion includes a non-planar wall positioned generally at a geometric center of the undercarriage (claim 11).  
A method of using a radar for detecting a gesture immediately adjacent a closure panel of a vehicle to command operation of the closure panel and a radiopaque radar shield portion attached to housing and configured to shape a detection zone wherein the detection zone is shaped to project onto a ground surface blow a vertically downward projection of the closure panel (claim 18).  
Most of the prior art found uses sensor to detect whether an obstacle would prevent a closure panel from fully opening.  The closest prior art is Baruco (US 2017/0306684) which discloses using a radar to detect gestures near the lift gate (see claim 4).  Newman (US 10,017,977) discloses that a “controller controls unlocks the trunk lid in response to a user performing an expected sequence of body gestures in relation to a sensor assembly 82 (see Abstract).  Haag (US 2005/0174077) discloses “A door position sensor senses position of the door relative to at least one of an open and closed door position. A controller adjusts the sensing zone of the object detection sensor as a function of the sensed door position (see Abstract).”  Haag uses a patch antenna to provide the desired shape (Para, [0020], Fig. 3), whereas, the claimed invention uses a radar shield to provide the shape of the detection zone. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648